DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4, 8 and 10-12 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a supporter connected to the base...a proximal end part of the supporter extending from the base along the X-axis, a distal end part of the supporter extending from the proximal end part along the Y'-axis, the Serial No. 16/281,253Page 2 of 12distal end part of the supporter being spaced apart from an edge of the movable portion via a gap along the X-axis” and 
“wherein an edge extending along the X-axis of the proximal end part and an edge extending along the Y'-axis of the distal end part are continuously connected to each other via a corner portion in the gap, and 

¶64 discloses that the base is element 10, indicated by hatching that rises to the right in plan view (fig. 3), and that the supporters are elements 20, 30, 50 and 60. Since it is recited that the proximal end part of the supporter extends along the X-axis, the claimed supporter is one of supporters 50 and 60. If the claimed supporter is disclosed supporter 50, then the corner portion is an upper left corner portion as disclosed in non-elected species 2 (figs. 9-11). If the claimed supporter is disclosed supporter 60, then the corner portion is an upper right corner portion as disclosed in non-elected species 6 (figs. 14-15). If Applicant intends to claim the corner portion of one of one of supporters 50 and 60, then the amendment to claim 1 may be considered an impermissible shift. However, it will be considered that claim 1 is unclear because, in the embodiment of elected species 1, the proximal end part of the supporter 20 extends in the Y’-axis, not the X-axis as claimed. In other words, it is unclear how the claimed proximal end part extends from the base along the X-axis when the disclosed proximal end part (of supporter 20) extends from the base 10 along the Y’-axis.
The Examiner notes that, while line 17 of pg. 8 of Applicant’s remarks filed 11/23/21 appear to indicate that Applicant considers elements 26, 121, 129 to be the claimed supporter, these elements are parts of the base 10, as indicated in ¶64 discussed above. Therefore, one of skill in the art would not consider elements 26, 121, 129 to read on the claimed supporter extending from the base in light of the specification.
Y’-axis, a distal end part of the supporter extending from the proximal end part along the X-axis, the Serial No. 16/281,253Page 2 of 12distal end part of the supporter being spaced apart from an edge of the movable portion via a gap along the Y’-axis” and 
“wherein an edge extending along the Y’-axis of the proximal end part and an edge extending along the X-axis of the distal end part are continuously connected to each other via a corner portion adjacent to the gap, and 
25.degree..ltoreq..theta.1.ltoreq.35.degree. is satisfied, where the .theta.1 is an inclination angle of the corner portion with respect to the edge extending along the X-axis of the proximal end part. 
[AltContent: textbox (S)][AltContent: ][AltContent: textbox (gap)][AltContent: ]            
    PNG
    media_image1.png
    500
    294
    media_image1.png
    Greyscale

Furthermore, regarding the limitations “the Serial No. 16/281,253Page 2 of 12distal end part of the supporter being spaced apart from an edge of the movable portion via a gap,” it will be interpreted that 

Claims 2, 5-7 and 9 are indefinite for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2014085233 A, hereinafter Watanabe) in view of Koyama et al. (US 20120326566 A1, hereinafter Koyama), Uemura (WO 2008035649 A1) and Eguchi et al. (JP 2005217903 A, hereinafter Eguchi).
As to claim 1, Watanabe teaches a physical quantity detection device, comprising: 
three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (pg. 2 lines 40-44 of the translation of Watanabe teach that the base 10, flexure 12 and movable portion 14 are made from a quartz substrate cut from raw quartz at a predetermined angle; it is well known that quartz possesses an X-axis as an electric axis, a Y-axis as a mechanical axis and a Z-axis as an optical axis, as shown by col. 2 lines 1-51 of evidentiary reference US 2436202 A); and 

a base 10; 
a movable portion 14 connected to the base; 
[AltContent: textbox (G)][AltContent: ][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (DEP)][AltContent: arrow][AltContent: textbox (PEP)][AltContent: arrow]
    PNG
    media_image2.png
    534
    311
    media_image2.png
    Greyscale


a supporter 20 connected to the base, the supporter being L-shaped (fig. 3), a proximal end part PEP (fig. 3 above) of the supporter extending from the base, a distal end part DEP (fig. 3 above) of the supporter extending from the proximal end part, the Serial No. 16/281,253Page 2 of 12distal end part of the supporter being spaced apart from an edge E (fig. 3 above) of the movable portion via a gap G (fig. 3 above; in view of the 112b rejection of this claim above, it is considered that the distal end part DEP and edge E are separated by at least the gap G); and 

wherein an edge of the proximal end part PEP and an edge of the distal end part DEP are continuously connected to each other via a corner portion in (the Examiner notes that the word “in” here is interpreted to mean “adjacent” in view of the 112b rejection of this claim above) the gap G.
Watanabe does not teach wherein the quartz crystal substrate’s plane includes a Z'-axis and a Y'-axis, when an axis obtained by inclining the Z-axis by a rotation angle .PHI. so that a +Z side rotates in a -Y-direction of the Y-axis is set as the Z'-axis and an axis obtained by inclining the Y-axis by the rotation angle .PHI. so that a +Y side of the Y-axis rotates in a +Z-direction of the Z-axis is set as the Y'-axis, with the X- axis of an orthogonal coordinate system including the X-axis as an electric axis, the Y-axis as a mechanical axis, and the Z-axis as an optical axis of quartz crystal as a rotation axis,
the base and the movable portion being arranged along the Y'-axis,
the proximal end part PEP extending from the base along the X-axis,
the distal end part DEP extending from the proximal end part along the Y'-axis,
wherein the Serial No. 16/281,253Page 2 of 12gap G is arranged along the X-axis,
the physical quantity detection element 70 is stacked along the Z'-axis,
wherein the edge of the proximal end part PEP extends along the X-axis,
wherein the edge of the distal end part DEP extends along the Y'-axis, and



[AltContent: textbox (Y*)][AltContent: textbox (Z*)][AltContent: textbox (Fig. 12 of evidentiary reference US 20070001555 A1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    656
    523
    media_image3.png
    Greyscale


Koyama teaches an acceleration detection device (figs. 1-3) comprising a crystal substrate 2 (¶37 teaches that crystal plate 2 is an AT-cut crystal plate, referring to the angle at which the plate is cut relative to the mechanical, optical and electrical axes of quartz) having a plane including a Z'-axis Z* (figure 12 from the evidentiary reference US 20070001555 A1, hereinafter ‘555, above shows how an AT-cut quartz crystal is cut relative to the electric, mechanical and optical axes X-Z of quartz – see ¶4 and ¶14 and fig 12 of ‘555; the resulting AT-cut crystal has an axis Z* normal to its plane) and a Y'-axis Y* (see fig. 12 of the aforementioned evidentiary reference above), when an axis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Watanabe such that the quartz substrate is AT-cut as taught by Koyama since such a modification would be a simple substitution of one method of cutting the crystal substrate for another for the predictable result that acceleration is still successfully detected.
Regarding the claimed corner portion,
Uemura teaches a sensor device with movable portions 11 and supporters 10, wherein the supporters respectively comprise first portions parallel to the Y direction and second portions parallel to the X direction (see fig. 3), wherein the first and second portions are connected at corner portions that are inclined with respect to the X direction in a plan view (being a view of the device parallel to the Z direction indicated in fig. 3; the Examiner also notes that all internal corners of the supporters are inclined with respect to the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Watanabe such that 
Regarding the claimed range 25.degree..ltoreq..theta.1.ltoreq.35.degree.,
such a range of the modified Watanabe’s inclination angle (of the corner portion from Uemura) would have been obvious to one of ordinary skill in the art. Specifically, there is no evidence that the claimed range is critical and .theta.1 is a result effective variable in that the angle of incline affects how susceptible the supporter is to breakage in response to shocks. For example, an inclination angle of 0 degrees would result in a right angle corner, which would be most susceptible, while an angle of 45 degrees would be least susceptible. Therefore, one of skill in the art would have found the claimed range to be obvious through routine optimization. See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Watanabe as modified such that the corner portion is inclined at 25.degree..ltoreq..theta.1.ltoreq.35.degree. with respect to the X direction since such a modification would have been obvious through routine experimentation for the benefit of providing sufficient durability to the supporter.
Regarding the extension directions of the edges of the proximal end part and distal end part,
Eguchi teaches a device 10 (fig. 2) with a base 11 and movable portions 12a-b, the device 10 being made from a piezoelectric substrate 13 cut at an angle with respect to the crystal axes X, Y, Z of the piezoelectric material (in the translation, see pg. 2 line 
wherein the base and movable portions, when considered as a group, extend transversely with respect to the rotation axis X.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Watanabe as modified such that the device is arranged such that the base and movable portion, when considered as a group, extend transversely with respect to the rotation axis X, as taught by Eguchi, since such a modification would be a simple substitution of one method of orienting a device within its plane with respect to the crystal structure for another for the predictable result that acceleration is still successfully detected.
Watanabe as modified teaches wherein the base and the movable portion are arranged along the Y'-axis Y* (of the ‘555 reference; since the base and movable portion extend transversely to the rotation axis X, as taught by Eguchi, they extend as a group along the Y’-axis),
the proximal end part PEP (Watanabe) extending from the base along the X-axis (in light of the 112b rejection of this claim, “the X-axis” here is interpreted as the Y’-axis; the proximal end part extends in the claimed direction in light of Eguchi’s teachings),
the distal end part DEP (Watanabe) extending from the proximal end part along the Y'-axis (in light of the 112b rejection of this claim, “the Y’-axis” here is interpreted as the X-axis; the distal end part extends in the claimed direction in light of Eguchi’s teachings),

the physical quantity detection element 70 (Watanabe) is stacked along the Z'-axis (in light of Koyama’s teachings, the quartz crystal substrate 101 of Watanabe has a thickness along the claimed Z’-axis, along which Watanabe’s physical quantity detection element 70 is stacked),
wherein the edge of the proximal end part PEP (Watanabe) extends along the X-axis (in light of the 112b rejection of this claim, “the X-axis” here is interpreted as the Y’-axis; the edge of the proximal end part extends in the claimed direction in light of Eguchi’s teachings),
wherein the edge of the distal end part DEP (Watanabe) extends along the Y'-axis (in light of the 112b rejection of this claim, “the Y’-axis” here is interpreted as the X-axis; the edge of the distal end part extends in the claimed direction in light of Eguchi’s teachings), and
25.degree..ltoreq..theta.1.ltoreq.35.degree. is satisfied, where the .theta.1 is an inclination angle of the corner portion with respect to the edge extending along the X-axis of the proximal end part (as discussed above, the claimed range would have been obvious through routine experimentation).

As to claim 2, Watanabe as modified teaches wherein the corner portion satisfies 300 .mu.m.ltoreq.t1.ltoreq.500 .mu.m wherein t1 is a thickness of the corner portion along the Z’-axis Z* (Z* belonging to the ’555 reference; see figs. 3-4 and lines 3-6 of 
Watanabe as modified does not teach wherein the corner portion satisfies 100 .mu.m.ltoreq.L1.ltoreq.500 .mu.m wherein L1 is a length along the X axis of the corner portion.
However, such a difference between the claimed invention and prior art device would have been obvious through routine optimization. There is no evidence in the instant specification that the claimed range is critical and the length of the corner portion along the X direction is a result effective variable in that if the size of the corner portion is reduced enough, it will behave approximately like a right angle corner and make the supporter more breakable. Therefore, the claimed range would have been obvious to one of skill in the art through routine optimization.


As to claim 5, Watanabe teaches wherein the physical quantity detection element 70 includes a first base 72a, a second base 72b, and a vibrating portion 71a-71b which is disposed between the first base and the second base and is connected to the first base and the second base in a plan view (see fig. 3).

As to claim 6, Watanabe teaches wherein the vibrating portion 71a-71b is configured with of a plurality of vibrating arms 71a-71b arranged side by side with a gap therebetween in the plan view (see fig. 3).

As to claim 7, Watanabe teaches wherein the physical quantity is acceleration (in the translation, see the last 6 lines of pg. 9).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Koyama, Uemura and Eguchi as applied to claim 7 above and further in view of McRobbie et al. (GB 2327501 A, hereinafter McRobbie).
As to claim 9, Watanabe as modified teaches an inertial measurement unit (i.e. the device of the modified Watanabe) comprising: 

Watanabe does not teach an angular velocity detection device; and 
a circuit for calculating an attitude based on an output signal from the physical quantity detection device and an output signal from the angular velocity detection device.
McRobbie teaches a navigation system (title; fig. 8) comprising a physical quantity detection device 26 (being an accelerometer – fig. 8);
an angular velocity detection device 27; and 
a circuit 29 for calculating an attitude based on an output signal from the physical quantity detection device and an output signal from the angular velocity detection device (see the paragraph bridging pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Watanabe to incorporate the physical quantity detection device into a system comprising the claimed angular velocity sensor and circuit for the benefit that the physical quantity detection device is useful as part of a navigation system in a borehole (abstract, McRobbie).
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
Applicant argues on pg. 11 that none of Watanabe, Koyama and Uemura discloses a “corner portion” and the wherein clause of amended claim 1.
Applicant’s argument is not persuasive. As best understood by the Examiner, the wherein clause Applicant refers to is “wherein an edge extending along the X-axis of the 
Uemura does indeed teach a corner portion. As discussed in the rejection of claim 1 above, Uemura teaches a device (fig. 3) wherein all the corners of the supporters 10 are angled corners. 
Applicant’s arguments with respect to the wherein clause have been considered but are moot in view of the new ground(s) for rejection, which add the Eguchi reference to specify the orientation of the prior art device and its edges with respect to the claimed axes X and Y’.

Applicant argues (pg. 11) that Koyama and Uemura do not disclose or suggest the claimed inclination angle of a corner portion to prevent crystal residues from being generated.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection of claim 1 above, the claimed inclination angle range was met by further modifying the combination of Watanabe, Koyama, Uemura and Eguchi via routine experimentation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to prevent crystal residues from being generated”) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853